 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER REFERRING CASE TO POST-
                                                        SCREENING ADR PROJECT AND
14    JEFF MACOMBER, et al.,                            STAYING CASE FOR 120 DAYS
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Defendants have answered the

18   complaint. ECF No. 30.

19          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. Defense counsel from the Office of the California

22   Attorney General has agreed to participate in this pilot project. No defenses or objections shall be

23   waived by their participation.

24          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25   claim. ECF No. 12. Thus, the court stays this action for a period of 120 days to allow the parties

26   to investigate plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27   ////

28   ////
                                                        1
 1            There is a presumption that all post-screening civil rights cases assigned to the
 2   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s
 3   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,
 4   defense counsel in good faith finds that a settlement conference would be a waste of resources,
 5   defense counsel may move to opt out of this pilot project.
 6            By filing the attached notice within thirty days, the parties shall notify the court whether
 7   they waive disqualification for the undersigned to hold the settlement conference or whether they
 8   request a different judge. Plaintiff shall also indicate his preference to appear in person or by
 9   videoconference, if available. Failure to timely file such notice will result in the case being set
10   for settlement conference before a different judge.
11            Within thirty days, the assigned Deputy Attorney General shall contact this court’s
12   Courtroom Deputy, Valerie Callen, at (916) 930-4199, to schedule the settlement conference. If
13   difficulties arise in scheduling the settlement conference due to the court’s calendar, the parties
14   may seek an extension of the initial 120 day stay.
15            Once the settlement conference is scheduled, at least seven days prior to conference, the
16   parties shall submit to the assigned settlement judge a confidential settlement conference
17   statement. The parties’ confidential settlement conference statement shall include the following:
18   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a
19   short procedural history; (d) an analysis of the risk of liability, including a discussion of the
20   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made
21   to settle the case.
22            In accordance with the above, IT IS HEREBY ORDERED that:
23            1. This action is stayed for 120 days to allow the parties an opportunity to settle their
24   dispute before the discovery process begins. Except as provided herein or by subsequent court
25   order, no other pleadings or other documents may be filed in this case during the stay of this
26   ////
27

28   1
         If the case does not settle, the court will issue a discovery and scheduling order.
                                                            2
 1   action. The parties shall not engage in formal discovery, but the parties may elect to engage in
 2   informal discovery.
 3          2. Within thirty days from the date of this order, the parties shall file the attached notice,
 4   informing the court whether they waive disqualification for the undersigned to hold the settlement
 5   conference, or whether they choose to have the settlement conference held by a different judge.
 6   Plaintiff shall further indicate whether he would prefer to appear at the settlement conference in
 7   person or by videoconference, if available.
 8          3. Within thirty days from the date of this order, the assigned Deputy Attorney General
 9   shall contact this court’s Courtroom Deputy, Valerie Callen, at (916) 930-4199, to schedule the
10   settlement conference.
11          4. At least seven days prior to the settlement conference, each party shall submit a
12   confidential settlement conference statement, as described above, to the judge assigned for
13   settlement.
14          5. If a settlement is reached at any point during the stay of this action, the parties shall file
15   a Notice of Settlement in accordance with Local Rule 160.
16          6. The parties remain obligated to keep the court informed of their current address at all
17   times during the stay and while the action is pending. Any change of address must be reported
18   promptly to the court in a separate document captioned for this case and entitled “Notice of
19   Change of Address.” See L.R. 182(f).
20   DATED: January 15, 2019
21

22

23

24

25

26

27

28
                                                        3
 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
 7                       Plaintiff,
 8           v.                                         NOTICE RE: JUDGE ELECTION FOR
                                                        SETTLEMENT CONFERENCE (POST-
 9    JEFF MACOMBER, et al.,                            SCREENING ADR PROJECT)
10                       Defendants.
11

12   1. As required by court order, the parties notify the court of the following election:

13          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing

14   below affirmatively requests that the assigned Magistrate Judge participate in the settlement

15   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on

16   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s

17   jurisdiction under 28 U.S.C. § 636(c)(1).

18                       OR
            ____ The party signing below requests that a different judge hold the settlement
19
     conference.
20
            AND
21
     2. Plaintiff indicates his preference by checking one:
22
     _____ Plaintiff would like to participate in the settlement conference in person.
23
            OR
24
     _____ Plaintiff would like to participate in the settlement conference by video conference.
25

26   DATED:
27                                                          ________________________________
                                                            Plaintiff or Counsel for Defendants
28
                                                        1
